NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
Claims 1. 8, and 15 are further amended herein, and claims 7, 14 and 21 are canceled. 
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Elizabeth A. Almeter (Reg. #57,019), on 07/14/2022.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:
1.	(Currently Amended) A computing platform, comprising:
	at least one processor; 
	a communication interface communicatively coupled to the at least one processor; and
	a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
		receive enterprise strategy data from a first enterprise unit; 
		receive external industry data;
		generate an instruction to capture user data, the instruction to capture user data including an instruction to activate keystroke sensors associated with one or more data capture devices;
		transmit the generated instruction to a plurality of enterprise user computing devices;
		continuously capture, in real-time and via the keystroke sensors associated with the one or more data capture devices and for the plurality of enterprise user computing devices, data associated with user performance of each enterprise user of the plurality of enterprise user computing devices, the captured data including at least keystroke data received from the activated keystroke sensors as a user generates specific code using a particular programming language;
		analyze, by a machine learning engine and using one or more machine learning datasets, the one or more machine learning datasets including data linking keystroke data to competency for a job skill, the captured data associated with user performance to determine a competency level of each enterprise user;
		analyze, by the machine learning engine and using the one or more machine learning datasets, the one or more machine learning datasets further including data identifying deficiencies based on sequences or patterns in enterprise strategy data, the determined competency level of each enterprise user, the enterprise strategy data, and the external industry data to determine whether a deficiency exists between resources needed for an enterprise strategy and resources available based on the determined competency level of each enterprise user;
		responsive to determining, based on the analyzing, that a deficiency exists, generate one or more actions to execute to remedy the identified deficiency; 
		execute the one or more actions;
		after executing the one or more actions, receive additional sensor data associated with user performance for a first user;
		analyze, by the machine learning engine, the additional sensor data to modify a competency level of the first user; and
		validate, by the machine learning engine, the one or more machine learning datasets based on the additional sensor data.

2.	(Original) The computing platform of claim 1, wherein the enterprise strategy data includes identification of the resources needed for the enterprise strategy.

3.	(Cancelled) 

4.	(Original) The computing platform of claim 1, wherein the external industry data is received from an external data source and includes trend data associated with in-demand job skills.

5.	(Previously Presented) The computing platform of claim 1, wherein the keystroke data includes data identifying a number of errors made when generating the specific code in the particular programming language.

6.	(Previously Presented) The computing platform of claim 1, wherein analyzing the received data associated with user performance to determine a competency level of each enterprise user further includes comparing a document generated by a user to a master document to identify errors in the document.

7.	(Cancelled) 

8.	(Currently Amended) A method, comprising:
	receiving, by a computing platform having a communication interface, at least one processor and memory, enterprise strategy data from a first enterprise unit; 
	receiving, by the computing platform and via the communication interface, external industry data;
	generating, by the at least one processor, an instruction to capture user data, the instruction to capture user data including an instruction to activate keystroke sensors associated with one or more data capture devices;
	transmitting, by the at least one processor and via the communication interface, the generated instruction to a plurality of enterprise user computing devices;
	continuously capturing, in real-time and via the keystroke sensors associated with the one or more data capture devices and for the plurality of enterprise user computing devices, data associated with user performance of each enterprise user of the plurality of enterprise user computing devices, the captured data including at least keystroke data received from the activated keystroke sensors as a user generates specific code using a particular programming language;
	analyzing, by a machine learning engine of the computing platform and using one or more machine learning datasets, the one or more machine learning datasets including data linking keystroke data to competency for a job skill, the captured data associated with user performance to determine a competency level of each enterprise user;
	analyzing, by the machine learning engine of the computing platform and using the one or more machine learning datasets, the one or more machine learning datasets further including data identifying deficiencies based on sequences or patterns in enterprise strategy data, the determined competency level of each enterprise user, the enterprise strategy data, and the external industry data to determine whether a deficiency exists between resources needed for an enterprise strategy and resources available based on the determined competency level of each enterprise user;
	responsive to determining, based on the analyzing, that a deficiency exists, generating, by the at least one processor, one or more actions to execute to remedy the identified deficiency; 
	executing, by the at least one processor, the one or more actions;
	after executing the one or more actions, receiving, by the at least one processor and via the communication interface, additional sensor data associated with user performance of a first user;
	analyzing, by the machine learning engine, the additional sensor data to modify a competency level of the first user; and
	validating, by the machine learning engine, the one or more machine learning datasets based on the additional sensor data.

9.	(Original) The method of claim 8, wherein the enterprise strategy data includes identification of the resources needed for the enterprise strategy.

10.	(Cancelled)

11.	(Original) The method of claim 8, wherein the external industry data is received from an external data source and includes trend data associated with in-demand job skills.

12.	(Previously Presented) The method of claim 8, wherein the keystroke data includes data identifying a number of errors made when generating the specific code in the particular programming language.

13.	(Previously Presented) The method of claim 8, wherein analyzing the received data associated with user performance to determine a competency level of each enterprise user further includes comparing a document generated by a user to a master document to identify errors in the document.

14.	(Cancelled) 

15. 	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
	receive enterprise strategy data from a first enterprise unit; 
	receive external industry data;
	generate an instruction to capture user data, the instruction to capture user data including an instruction to activate keystroke sensors associated with one or more data capture devices;
	transmit the generated instruction to a plurality of enterprise user computing devices;
	continuously capture, in real-time and via the keystroke sensors associated with the one or more data capture devices and for the plurality of enterprise user computing devices, data associated with user performance of each enterprise user of the plurality of enterprise user computing devices, the captured data including at least keystroke data received from the activated keystroke sensors as a user generates specific code using a particular programming language;
	analyze, by a machine learning engine and using one or more machine learning datasets, the one or more machine learning datasets including data linking keystroke data to competency for a job skill, the captured data associated with user performance to determine a competency level of each enterprise user;
	analyze, by the machine learning engine and using the one or more machine learning datasets, the one or more machine learning datasets further including data identifying deficiencies based on sequences or patterns in enterprise strategy data, the determined competency level of each enterprise user, the enterprise strategy data, and the external industry data to determine whether a deficiency exists between resources needed for an enterprise strategy and resources available based on the determined competency level of each enterprise user;
	responsive to determining, based on the analyzing, that a deficiency exists, generate one or more actions to execute to remedy the identified deficiency; 
	execute the one or more actions;
	after executing the one or more actions, receive additional sensor data associated with user performance of a first user;
	analyze, by the machine learning engine, the additional sensor data to modify a competency level of the first user; and
	validate, by the machine learning engine, one or more machine learning datasets based on the additional sensor data.

16.	(Original) The one or more non-transitory computer-readable media of claim 15, wherein the enterprise strategy data includes identification of the resources needed for the enterprise strategy.

17.	(Cancelled) 

18.	(Original) The one or more non-transitory computer-readable media of claim 15, wherein the external industry data is received from an external data source and includes trend data associated with in-demand job skills.

19.	(Previously Presented) The one or more non-transitory computer-readable media of claim 15, the keystroke data includes data identifying a number of errors made when generating the specific code in the particular programming language.

20.	(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein analyzing the received data associated with user performance to determine a competency level of each enterprise user further includes comparing a document generated by a user to a master document to identify errors in the document.

21.	(Cancelled)



REASONS FOR ALLOWANCE
The present invention is directed to a computer implemented method for forecasting and balancing inventory units.
The closest prior art of record, U.S. PGPub 20170193420 (hereinafter “TIWARI”), U.S. PGPub 20200272994 to (hereinafter “Silveira”), and U.S. PGPub 20090012789 (hereinafter “Gaudet”) are directed to a method and apparatus for organizations manage employee performance management and engagement more effectively than current conventional practices. The embodiments herein are particularly related to a digital performance management system (PMS) for managing employee performance, employee engagement and capability building in an organization. With respect to Independent claim 1 Tiwari and Silveria collectively teach receive external industry data; generate an instruction to capture user data, the instruction to capture user data including an instruction to activate one or more data capture devices; transmit the generated instruction to a plurality of enterprise user computing devices; receive, from the plurality of enterprise user computing devices, data associated with user performance of each enterprise user of the plurality of enterprise user computing devices, wherein the data associated with user performance is captured via the one or more data capture devices and includes at least one of: keystroke data or input device data; analyze the received data associated with user performance to determine a competency level of each enterprise user,. However, with respect to independent claim 1, Tiwari and Silveria, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of analyze, by a machine learning engine and using one or more machine learning datasets, the one or more machine learning datasets including data linking keystroke data to competency for a job skill, the captured data associated with user performance to determine a competency level of each enterprise user; analyze, by the machine learning engine and using the one or more machine learning datasets, the one or more machine learning datasets further including data identifying deficiencies based on sequences or patterns in enterprise strategy data, the determined competency level of each enterprise user, the enterprise strategy data, and the external industry data to determine whether a deficiency exists between resources needed for an enterprise strategy and resources available based on the determined competency level of each enterprise user; responsive to determining, based on the analyzing, that a deficiency exists, generate one or more actions to execute to remedy the identified deficiency; execute the one or more actions; after executing the one or more actions, receive additional sensor data associated with user performance for a first user; analyze, by the machine learning engine, the additional sensor data to modify a competency level of the first user; and
validate, by the machine learning engine, the one or more machine learning datasets based on the additional sensor data (as per claim 1), thus rendering claims 1 as allowable over the prior art.
 Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of a machine learning engine to learn and validate sensor data, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:MURALEEDHARAN; NARENDRAN. DYNAMICALLY ALLOCATED CLOUD WORKER MANAGEMENT SYSTEM AND METHOD THEREFOR, .U.S. PGPub 20210326184  The present application generally relates to cloud computing and, more particularly, to a dynamic allocation and resource management system for cloud workers that may keep the required servers up and enabled only when needed, saving users money on server rentals during off hours.
 Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683